       Case 2:21-cv-02348-TC-KGG Document 3 Filed 09/01/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

JOE’S KANSAS CITY BAR-B-CUE )
INC.,                           )
                                )
                     Plaintiff, )
                                )
v.                              )              Case No.: 21-2348-TC-KGG
                                )
CERTAIN UNDERWRITERS AT )
LLOYD’S OF LONDON,              )
                                )
                     Defendant. )
_______________________________)

                             SHOW CAUSE ORDER

      Plaintiff brings the present breach of contract claim against Defendant

resulting from an insurance coverage dispute. (Doc. 2.) The Complaint alleges

this Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332 (diversity)

“because Plaintiff and Defendant are citizens of different states and the amount in

controversy exceeds $75,000 exclusive of interest and costs.” (Id., at 2.) In this

instance, however, the Complaint fails to allege facts sufficient to allow the Court

to confirm whether diversity of citizenship exists.

      To establish diversity jurisdiction, the organizational structure determines

the citizenship of a business entity. For instance, the citizenship of a corporation is

both the state or foreign state of incorporation and the state or foreign state where

its principal place of business is located. 28 U.S.C. § 1332(c)(1); Newsome v.

                                           1
       Case 2:21-cv-02348-TC-KGG Document 3 Filed 09/01/21 Page 2 of 3




Gallacher, 722 F.3d 1257, 1267 (10th Cir. 2013). Citizenship for unincorporated

associations is determined by the citizenship of each of its members. Siloam

Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1234 (10th Cir. 2015).

      Pursuant to 28 U.S.C.A. §1332(a), federal courts have original jurisdiction

over civil actions where the amount in controversy exceeds $75,000 and is

between:

             (1) citizens of different States;

             (2) citizens of a State and citizens or subjects of a foreign
             state, except that the district courts shall not have original
             jurisdiction under this subsection of an action between
             citizens of a State and citizens or subjects of a foreign
             state who are lawfully admitted for permanent residence
             in the United States and are domiciled in the same State;

             (3) citizens of different States and in which citizens or
             subjects of a foreign state are additional parties; and

             (4) a foreign state, defined in section 1603(a) of this title,
             as plaintiff and citizens of a State or of different States.

As stated above, the Complaint alleges that Defendant is “an association of

underwriters and maintains its principal place of business in London, England.”

(Doc. 2, at 2.) The Complaint does not, however, identify any of Defendant’s

members or their citizenship making it impossible for the Court to determine the

citizenship the Defendant association. Thus, the Court cannot determine the

validity of the claimed diversity. The Complaint therefore fails to establish

Defendant’s citizenship for diversity jurisdiction purposes.
                                           2
       Case 2:21-cv-02348-TC-KGG Document 3 Filed 09/01/21 Page 3 of 3




       The Court has “an independent obligation to ensure that [it does] not exceed

the scope of [its] jurisdiction, and therefore [it] must raise and decide jurisdictional

questions that the parties either overlook or elect not to press.” Henderson ex rel.

Henderson v. Shinseki, 562 U.S. 428, 434, 131 S. Ct. 1197, 1202, 179 L.Ed.2d

159 (2011) (citation omitted). Further, “[i]f the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action.” Fed.R.Civ.P.

12(h)(3). Because the current filings do not allow the Court to discharge these

jurisdictional obligations, the Court therefore orders Plaintiff to show cause to the

District Court why it should not dismiss this action for lack of subject matter

jurisdiction.

       IT IS THEREFORE ORDERED that Plaintiff must show good cause in

writing to the District Judge on or before September 15, 2021, as to why this

action should not be dismissed for lack of subject matter jurisdiction.

       IT IS SO ORDERED.

       Dated this 1st day of September, 2021, at Wichita, Kansas.

                                  /S KENNETH G. GALE
                                  HON. KENNETH G. GALE
                                  U.S. MAGISTRATE JUDGE




                                           3
